United States Court of Appeals
                                                              Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                    January 13, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-60988
                         Summary Calendar


                          HARDIAL SINGH,

                                                         Petitioner,

                              versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                         Respondent.


                  Petition for Review from the
                   Board of Immigration Appeals
                           (A96-146-975)


Before BARKSDALE, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Hardial Singh petitions for review of a Board of Immigration

Appeals’ (BIA) affirmance, without opinion, of an Immigration

Judge’s (IJ) denial of a motion to reopen because:     (1) the BIA

used an improper analysis under Matter of Lozada, 19 I&N Dec. 637

(BIA 1988), for an ineffective assistance of counsel claim; and (2)

Singh did not authorize his counsel to withdraw his application for




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
relief and did not waive his right to attend the evidentiary

hearing on the merits of his claims.

      The BIA’s refusal to reopen proceedings is reviewed under the

very deferential abuse of discretion standard.                 Lara v. Trominski,

216   F.3d   487,   496   (5th   Cir.    2000).         This   standard    applies

irrespective of the alien’s underlying basis for relief.                   Id.

      Matter of Lozarda provides three procedural requirements that

an alien must meet for an ineffective assistance of counsel claim:

(1) the alien’s affidavit stating the relevant facts, including the

agreement with counsel regarding the alien’s representation; (2)

evidence that counsel was informed of the allegations and was

allowed to respond, including any response given; and (3) where the

alien    alleges     counsel      violated        his     legal       or   ethical

responsibilities, evidence a complaint has been lodged with the

relevant disciplinary authorities or an adequate explanation for

the failure to do so. 19 I&N Dec. 637.              Our court adopted these

requirements    because    they    are      necessary     to    “to    assess    the

substantial number of claims of ineffective assistance of counsel

that come before the [BIA]”.             Lara, 216 F.3d at 496 (internal

citation and quotation omitted).

      Singh has complied with neither the second nor the third

requirement.    While Singh maintains his attorney “did not return

any of [his] new counsel’s messages”, and he could not file a

complaint with the relevant disciplinary authorities because he was


                                        2
“unable to locate any family members or friend(s) who had allegedly

spoken with [his] attorney”, Singh has not presented any evidence

that he attempted to contact these individuals.

     In sum, the BIA did not abuse its discretion in refusing to

reopen proceedings.



                                              DENIED




                                3